 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:16-cr-0102 GEB CKD
12                      Respondent,
13          v.                                         ORDER
14   MATTHEW GENE BALLARD,
15                      Movant.
16

17          This matter came before the court on a status conference regarding the effect of the

18   government’s notice of complaint (ECF No. 57) on movant’s motion to vacate, set aside, or

19   correct his sentence pursuant to 28 U.S.C. § 2255 (ECF No. 53). Michelle Rodriguez appeared on

20   behalf of the respondent, and Michael Bigelow appeared on behalf of the movant.

21          Movant was previously appointed counsel “for the limited purpose of ascertaining

22   respondent’s position on, assessing the effect of, and, if necessary, conducting negotiations with

23   respondent related to the effect of the charges against the investigating officer on movant’s

24   conviction.” (ECF No. 62 at 2.) The court has determined that this appointment should be

25   expanded to include amending the motion to vacate and during the status conference counsel

26   advised that he would be willing to accept the expanded appointment.

27           Accordingly, IT IS HEREBY ORDERED that:

28          1. The appointment of movant’s counsel is expanded to include amending the motion to
                                                      1
 1   vacate.

 2             2. Movant shall have sixty days to file an amended motion to vacate, set aside, or correct

 3   his sentence pursuant to 28 U.S.C. § 2255, with leave to seek an extension of time if needed.

 4             3. A briefing schedule will issue upon filing of the amended motion.

 5   Dated: April 4, 2019
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9   13:ball0102.ord

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
